IN THE COURT OF APPEALS OF IOWA

                                     No. 19-1387
                                Filed January 9, 2020


IN THE INTEREST OF P.C.,
Minor Child,

T.C., Father,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Clay County, Andrew Smith, District

Associate Judge.



         A father appeals the termination of his parental rights. AFFIRMED.




         Christopher D. Sandy of Sandy Law Firm, Spirit Lake, for appellant father.

         Thomas J. Miller, Attorney General, and Anna T. Stoeffler (until withdrawal)

and Mary A. Triick, Assistant Attorneys General, for appellee State.

         Shawna Ditsworth, Spirit Lake, attorney and guardian ad litem for minor

child.




         Considered by Bower, C.J., and May and Greer, JJ.
                                          2


BOWER, Chief Judge.

       A father appeals the termination of his parental rights, claiming there is not

sufficient evidence to support the court’s finding that the child cannot be returned

to him at present. See Iowa Code § 232.116(1)(h)(4) (2019).1 We affirm.

       P.C. was born in August 2017 and came to the attention of the department

of human services (DHS) in October following a report that the father was

intoxicated and got into an argument with the mother. During the argument, the

father kicked the child seat in which the child was sitting. An ensuing child abuse

investigation resulted in a founded child abuse assessment against the father for

denial of critical care and failure to provide proper supervision.

       On January 18, 2018, P.C. was adjudicated a child in need of assistance

(CINA). On May 4, after the mother’s medical issues left her unable to care for

P.C., the child was placed with the maternal grandparents.             The maternal

grandparents also care for P.C.’s older half-sibling, whom they adopted in 2015.2

       The father has been diagnosed with post-traumatic stress disorder,

depression, borderline personality disorder, attention deficit hyperactivity disorder,

and social anxiety. He takes a number of mental-health medications. In the fall of

2018, he was hospitalized for paranoia. In November or December, he started

participating in the Assertive Community Treatment (ACT) program. The ACT

program provides intensive mental-health in-home services, sending service

providers into the father’s home to assist him with therapy and medication



1The mother’s parental rights were also terminated. She does not appeal.
2 The mother had another child with another man during the course of these
proceedings. That child is also in the care of the maternal grandparents.
                                          3


management. Since commencing that program, the father has been able to obtain

part-time employment.

       On July 19, 2019, a permanency and termination-of-parental-rights hearing

was held. At the time of the termination hearing, the child had been out of the

parents’ custody for fourteen months. The father had supervised visits with P.C.

once a week for two hours. The father was working as a cook part-time in an

establishment where he had been employed for about two and a half months. He

was living with his mother in a two-bedroom home. He does not pay rent to her.

He reports having a bed, clothes, diapers, and toys for the child, but no home study

has been requested or conducted at this home. The father had checked into

potential daycare and testified that it would be available but was unsure of the cost.

       On August 5, the juvenile court entered an order terminating the father’s

rights pursuant to Iowa Code section 232.116(1)(h). The father does not contest

that the child is under three years of age, has been adjudicated CINA, and has

been out of the parents’ custody for more than six consecutive months. See Iowa

Code § 232.116(1)(h)(1)–(3). However, the father argues there is not clear and

convincing evidence the child cannot be returned to him at present.           See id.

§ 232.116(1)(h)(4).

       On our de novo review, see In re A.S., 906 N.W.2d 467, 472 (Iowa 2018),

we agree with the juvenile court that the child cannot be returned to the father’s

custody at present without risk of adjudicatory harm. We adopt the following

findings and conclusions of the trial court:

       It is telling that each parent testified the other cannot provide a safe
       and appropriate home for [P.C.], but that they, themselves, can do
                                           4


       so. The record reflects that neither parent can provide an
       appropriate home at this time. . . .
               . . . [T]he record is clear that [P.C.] cannot be placed in [the
       father’s] home at this time. While [he] is working, it is part time and
       there is no showing that he can financially provide for [P.C.] No
       home study has been conducted of his mother’s home[, where he is
       currently residing]. While [the father] has a driver’s license, he does
       not have a vehicle and relies upon his mother for transportation. This
       was one of the reasons given for his failure to take full advantage of
       the additional visitation offered by the maternal grandparents. Since
       [P.C.’s] removal, [the father] has only had two visits with [P.C.] which
       were not fully supervised.
               Most importantly, neither parent presents evidence of
       sufficient stability to demonstrate that [P.C.] could be returned to their
       custody now, or in the near future. The supervisor and providers for
       the ACT program report that both parents show mental stability.
       Their actions tell a different story.

       The DHS social worker testified the child was in need of permanency and

was bonded to and happy living with the grandparents and two half-siblings. The

child’s guardian ad litem recommended termination of parental rights. Because

there is clear and convincing evidence supporting termination under section

232.116(1)(h), termination is in the child’s best interests, and no mitigating factor

exists to avoid termination, we affirm.

       AFFIRMED.